        Case 1:21-cv-00005-SES Document 19 Filed 01/25/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER ELAM HUDLER,                  :   No.: 1:21-cv-00005
                                          :
                   Petitioner,            :
                                          :   (Magistrate Judge Schwab)
             v.                           :
                                          :
UNION COUNTY, et al.,                     :
                                          :
                   Respondents.           :

                                      ORDER
                                  January 25, 2021

      On January 25, 2021, the petitioner, Christopher Elam Hudler (“Hudler”),

filed a letter advising us that Hudler was extradited to Pennsylvania on Saturday,

January 23, 2021. The portion of Hudler’s emergency application (doc. 4)

requesting us to order a stay of the extradition warrant is therefore moot. As to the

remainder of the emergency application requesting that Hudler be released on bail,

we await the respondents’ brief on that issue which is due on or before February 3,

2021, in connection with our previous order. Doc. 15. In the event that the

respondents do not oppose granting Hudler bail pending the disposition of his

petition for a writ of habeas corpus (doc. 1), however, the respondents shall

immediately advise the court. In that case, the respondents need not brief the bail

issue as previously ordered. Doc. 15.
        Case 1:21-cv-00005-SES Document 19 Filed 01/25/21 Page 2 of 2




      Accordingly, based on the foregoing, IT IS ORDERED that Hudler’s

emergency application (doc. 4) seeking an order staying his extradition and

seeking bail is DENIED IN PART AS MOOT as to his request for a stay. IT IS

FURTHER ORDERED that, in the event the respondents do not oppose the

granting of bail, the respondents shall immediately advise the court. If the

respondents do oppose bail, they should brief the issue as previously ordered. Doc.

15.


                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              United States Magistrate Judge




                                          2
